Aulisi, J.
Appeal from an order of the Supreme Court, Special Term, Chemung County, confirming the report of the Commissioners of Appraisal, such appeal bringing up for review the judgment of condemnation granted in said actions. The principal issue in these condemnation proceedings is the value of four lots owned by the defendants in the Town of Elmira, Chemung County. Each lot is about 60 feet in width and approximately 155 feet in depth and excepting for a proposed and presently undeveloped street on the north side, they are landlocked. They are practically in the middle of a field, unimproved and without sewers, water, gas or other utilities. The assessed valuation of each lot is $120. The record fails to disclose any satisfactory evidence to support an increase over the $2,000 awarded for each lot by the commissioners and approved by the Special Term. The comparable sales relied upon by the appellants involve lots larger in size with greater frontage and on developed streets with sewer and water services. We find no injustice here and, therefore, cannot substitute our *598judgment for that of the Special Term. Appellants also urge that pursuant to section 16 of the Condemnation Law, they are entitled to an additional allowance of 5%. The .awarding of such an allowance lies in the discretion of the court (Matter of County of Westchester v. Baruch, 247 N. Y. 398, 401). The other contentions advanced by appellants are without merit. Order affirmed, without costs.
Gibson, P. J., Reynolds, Taylor and Hamm, J.J., concur.